--------------------------------------------------------------------------------

PREPARED BY:
Jennifer Neville


WHEN RECORDED RETURN TO:


Commercial Loan Services
KY1-4340
P.O. Box 33035
Louisville, KY 40232-3035


 [logo2.jpg]
Deed Of Trust,
Assignment of Leases and Rents,
Security Agreement and Financing Statement



NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.
 
THIS DEED OF TRUST is dated as of July 31, 2007, among The Leather Factory,
L.P., whose address is 3847 East Loop 820 South, Fort Worth, TX 76119-4388 (the
"Trustor"), Randall B. Durant, whose address is 700 North Pearl St., 8th Fl.,
Dallas, Texas 75201-7424 (the "Trustee") and JPMorgan Chase Bank, N.A., whose
address is 420 Throckmorton, Suite 400, Fort Worth, TX 76102, and its successors
and assigns (the "Beneficiary").

The Trustor irrevocably GRANTS, TRANSFERS, CONVEYS AND ASSIGNS to the Trustee,
in trust, with power of sale, for the benefit of the Beneficiary, all of the
Trustor's right, title and interest, now owned or hereafter acquired, in the
"Premises." The Premises includes the following:
 
(1)    The real property, and all the existing or subsequently affixed or
erected buildings, structures and improvements on it, described as:
 
         Located in the City of Ft. Worth, County of Tarrant, State of Texas:
 
TRACT 1:
 
Block 1, CAMPUS INDUSTRIAL PARK, an Addition to the City of Fort Worth, Tarrant
County, Texas, according to plat recorded in Volume 38849, Page 61, Deed Records
of Tarrant County, Texas.
 
TRACT II:
 
A tract of land out of the S. WOODY SURVEY, Abstract No. 1638, Tarrant County,
Texas, and being more particularly described as follows:
 
Being a tract of land situated in the Samuel Woody Survey, Abstract No. 1638, in
the City of Fort Worth, Tarrant County, Texas, being that same tract of land
conveyed to Standard Motor Products, Inc. by deed recorded in Volume 13156, Page
311 of the Deed Records of Tarrant County, Texas, and being more particularly
described by metes and bounds as follows:
 
Beginning at a 5/8 inch iron rod found for corner in the Northeast line of a
tract of land conveyed to Texas Electric Service Company by deed recorded in
Volume 2574, Page 545 of the Deed Records of Tarrant County, Texas, said point
being the South corner of Block 1 of Campus Industrial Park, an addition to the
City of Fort Worth, Tarrant County, Texas, according to the plat thereof
recorded in Volume 388-49, Page 61 of the Deed Records of Tarrant County, Texas,
same being the West corner of herein described tract;




--------------------------------------------------------------------------------


 
Thence North 27 Degrees 57 Minutes 23 Seconds East, along the Southeast line of
said addition, a distance of 697.28 feet to a 5/8 inch iron rod found for
corner, said point being the West corner of Campus Business Park, an addition to
the City of Fort Worth, Tarrant County, Texas, according to the plat thereof
recorded in Volume 388-92, Page 6 of the Deed Records of Tarrant County, Texas,
same being the North corner of herein described tract;
 
Thence South 62 Degrees 00 Minutes 56 Seconds East, along the Southwest line of
said Campus Business Park addition, passing the South corner of said Campus
Business Park addition, same being the most northerly West corner of a tract of
land conveyed to Campus and I-20 Joint Venture by deed recorded in Volume 8342,
Page 68 of the Deed Records of Tarrant County, Texas, and continuing along the
most northerly Southwest line of said Campus and I-20 Joint Venture tract, for a
total distance of 329.88 feet to a 5/8 inch iron rod found for corner, said
point being the East corner of herein described tract;
 
Thence South 27 Degrees 57 Minutes 23 Seconds West, along the most southerly
Northwest line of said Campus and I-20 Joint Venture tract, a distance of 780.11
feet to a 5/8 inch iron rod found for corner, said point being the beginning of
a non-tangent curve to the left having a delta of 158 Degrees 06 Minutes 28
Seconds, a radius of 60.00 feet and a chord bearing and distance of South 51
Degrees 00 Minutes 26 Seconds West, 117.82 feet;
 
Thence, in a southwesterly direction, along said curve to the left, an arc
length of 165.57 feet to a 1/2 inch iron rod found for corner in the Northeast
line of said Texas Electric Service Company tract, said point being the South
corner of herein described tract;
 
Thence North 28 Degrees 02 Minutes 34 Seconds West, along the Northeast line of
said Texas Electric Service Company tract, a distance of 342.27 feet to the
Point of Beginning and containing 259,182.73 square feet or 5.9500 acres of
land.

 
         Commonly known as 1900 SE Loop 820, Ft. Worth, Texas 76115;
 
(2)    All easements, rights-of-way, licenses, privileges and hereditaments
appurtenant to or used in connection with the Premises;


(3)    All land lying in the bed of any road, street, alley or the like, opened,
proposed or vacated, public or private, or any strip or gore, adjoining the
Premises;


(4)    Subject to the rights of the Beneficiary under Section 11 below, all
machinery, apparatus, equipment, fittings, fixtures and articles of personal
property of every kind and nature whatsoever located now or in the future in or
upon the Premises and used or useable in connection with any present or future
operation of the Premises (the "Equipment"). It is agreed that all Equipment is
part of the Premises and appropriated to the use of the real estate and, whether
affixed or annexed or not, shall for the purposes of this Deed of Trust, unless
the Beneficiary shall otherwise elect, be deemed conclusively to be real estate
that has been granted, transferred, conveyed and assigned to the Trustee under
this Deed of Trust;


(5)    All mineral, coal, oil, gas and water rights, royalties, water courses,
ditch rights, water and water stock, timber and timber rights, if any;


2

--------------------------------------------------------------------------------


 
(6)    All insurance, condemnation and other awards or payments, including
interest, made as a result of: (a) the exercise of the right of eminent domain;
(b) the alteration of the grade of any street; (c) any loss of or damage to any
building or other improvement on the Premises; (d) any other injury to or
decrease in the value of the Premises; (e) any refund due on account of the
payment of real estate taxes, assessments or other charges levied against or
imposed upon the Premises and (f) the reasonable attorneys' fees, and court
costs;


(7)    Subject to the rights of the Beneficiary under Section 9 below, all
present and future (a) leases, subleases, licenses and other agreements for the
use and/or occupancy of the Premises, oral or written, including, without
limitation, all extensions, renewals, replacements and holdovers (collectively,
the "Leases") and (b) rents, revenues, income, issues, royalties, profits,
bonuses, accounts, cash, security deposits, advance rents and other payments
and/or benefits, of every kind or nature, derived from the Leases and/or the
Premises, including, without limitation, the Trustor's right to enforce the
Leases and to receive and collect all payments and proceeds under the Leases
(collectively, the "Rents");


(8)    All rights to make divisions of the real estate comprising the Premises
that are exempt from the platting requirements of all applicable land division
or platting acts, as amended from time to time; and


(9)    All licenses, contracts, permits and agreements required or used in
connection with the ownership, maintenance or operation of the Premises.


The Trustor warrants that it is well and truly seized of good and marketable fee
simple title to the real property comprising the Premises and it is the lawful
owner of the personal property comprising the Premises, except for liens for
taxes and assessments not yet due and payable, building and use restrictions of
record, zoning ordinances, and any other encumbrances disclosed to the
Beneficiary in writing as of the date of this Deed of Trust ("Permitted
Encumbrances"). The Trustor shall forever warrant and defend the same unto the
Beneficiary and its successors and assigns against all claims whatsoever, except
for the Permitted Encumbrances. If the Premises are encumbered by Permitted
Encumbrances, the Trustor shall perform all obligations and make all payments as
required by the Permitted Encumbrances. The Trustor shall provide the
Beneficiary copies of all writings pertaining to Permitted Encumbrances and the
Beneficiary is authorized to request and receive that information from any other
person without the consent or knowledge of the Trustor.


The term "Borrower" means the Trustor or any other person or entity liable to
the Beneficiary under any instrument or agreement described in the definition of
"Liabilities" herein, whether under any promissory note, guaranty, letter of
credit application, this Deed of Trust, any other Related Documents or
otherwise.


This Deed of Trust secures the Liabilities.


The term "Liabilities" means all indebtedness, liabilities and obligations of
every kind and character of each Borrower to the Beneficiary, whether the
indebtedness, liabilities and obligations are individual, joint or several,
contingent or otherwise, now or hereafter existing, including, without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Beneficiary or to a third party and subsequently acquired by the
Beneficiary, any monetary obligations (including interest) incurred or accrued
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing. The Trustor
and the Beneficiary specifically contemplate that Liabilities include
indebtedness hereafter incurred by the Borrower to the Beneficiary. The term
"Liabilities" includes, without limitation, the following:


(1) That certain Term Note, dated July 31, 2007 in the original principal amount
of Five Million Five Hundred Thousand and 00/100 Dollars ($5,500,000.00),
executed and delivered by The Leather Factory, L.P. and Tandy Leather Company,
L.P. to the Beneficiary; and


(2) The performance of all of the promises and agreements contained in this Deed
of Trust.


This Deed of Trust shall not apply to any obligation or debt incurred for
personal, household or family purposes unless the note or guaranty evidencing
such personal, household or family debt expressly states that it is secured by
this Deed of Trust.


The term "Rate Management Transaction" in this Deed of Trust means any
transaction, (including an agreement with respect thereto) now existing or
hereafter entered into by any Borrower and the Beneficiary, which is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, derivative transaction or
any other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.


3

--------------------------------------------------------------------------------


 
The term "Related Documents" in this Deed of Trust means all loan agreements,
credit agreements, reimbursement agreements, security agreements, mortgages,
deeds of trust, pledge agreements, assignments, guaranties, or any other
instrument or document executed in connection with any of the Liabilities.


The Trustor promises and agrees with the Beneficiary that each of the following
is true and will remain true until termination of this Deed of Trust and full
and final payment of all Liabilities:


1.     Payment of Liabilities; Performance of Obligations. The Trustor shall
promptly pay when due, whether by acceleration or otherwise, the Liabilities for
which the Trustor is liable, and shall promptly perform all obligations to which
the Trustor has agreed under the terms of this Deed of Trust and any of the
other Related Documents.


2.     Taxes and Liens. The Trustor shall pay, when due, before any interest,
collection fees or penalties shall accrue, all taxes, assessments, fines,
impositions, and other charges which may become a lien prior to this Deed of
Trust. Should the Trustor fail to make those payments, the Beneficiary may at
its option and at the expense of the Trustor, pay the amounts due for the
account of the Trustor. Upon the request of the Beneficiary, the Trustor shall
immediately furnish to the Beneficiary all notices of amounts due and receipts
evidencing payment. The Trustor shall promptly notify the Beneficiary of any
lien on all or any part of the Premises and shall promptly discharge any
unpermitted lien or encumbrance.


3.     Change in Taxes. In the event of the passage of any law or regulation,
state, federal or municipal, subsequent to the date of this Deed of Trust, which
changes or modifies the laws now in force governing the taxation of mortgages,
deeds of trust or debts secured by mortgages or deeds of trust, or the manner of
collecting those taxes, the Liabilities shall become due and payable immediately
at the option of the Beneficiary.


4.     Insurance. The Trustor shall keep the Premises and the present and future
buildings and other improvements (the "Improvements") on the Premises
continuously insured for the benefit of the Beneficiary, at replacement cost for
the full insurable value, without any reduction based upon the Trustor's acts,
against fire and such other hazards and risks customarily covered by the
standard form of extended coverage endorsement available in the state where the
Premises are located, including risks of vandalism and malicious mischief. The
Trustor shall further at all times provide flood insurance covering all
Improvements and tangible personal property, if any, located on the Premises, if
the Premises are at any time determined by the Beneficiary to be situated in an
area designated as a Special Flood Hazard Area under the Flood Disaster
Protection Act of 1973, as amended by the National Flood Insurance Reform Act of
1994 and regulations issued under it (the "Flood Insurance Act"). Such flood
insurance policy shall be in the amount required by the Beneficiary (which may
exceed the amount required under the Flood Insurance Act) and include a
non-contributing mortgagee clause naming the Beneficiary as mortgagee. The
Trustor shall additionally provide such other appropriate insurance as the
Beneficiary may require from time to time. All insurance policies and renewals
must be in form and substance acceptable to the Beneficiary, must provide for
payment to the Beneficiary in the event of loss, regardless of any act or
omission by the Trustor, must require thirty (30) days notice to the Beneficiary
in the event of nonrenewal or cancellation and must be delivered to the
Beneficiary within thirty (30) days prior to their respective effective dates.
Should the Trustor fail to insure or fail to pay the premiums on any insurance
or fail to deliver the policies or certificates or renewals to the Beneficiary,
then the Beneficiary, at its option, may have the insurance written or renewed,
and may pay the premiums, for the account of the Trustor. In the event of loss
or damage, the proceeds of the insurance shall be paid to the Beneficiary alone.
No loss or damage shall itself reduce the Liabilities. The Beneficiary is
authorized to adjust and compromise a loss without the consent of the Trustor,
to collect, receive and receipt for any proceeds in the name of the Beneficiary
and the Trustor and to endorse the Trustor's name upon any check in payment of
proceeds. The proceeds shall be applied first toward reimbursement of all costs
and expenses of the Beneficiary in collecting the proceeds and then toward
payment of the Liabilities or any portion of it, whether or not then due or
payable, or the Beneficiary, at its option, may apply the proceeds, or any part
of the proceeds, to the repair or rebuilding of the Premises provided that the
Trustor (a) is not then or at any time during the course of restoration of the
Premises in default under this Deed of Trust and (b) has complied with all
requirements for application of the proceeds to restoration of the Premises as
the Beneficiary, in its sole discretion may establish. The Trustor shall also
provide and maintain comprehensive general liability insurance in such coverage
amounts as the Beneficiary may request, with the Beneficiary being named as an
additional insured on such policies. Evidence of the renewal of such liability
insurance shall be delivered to the Beneficiary at the same time as evidence of
the renewal of the property insurance required above must be delivered to the
Beneficiary. If the Trustor fails to provide such liability insurance, and/or
the renewals thereof, or fails to pay the premiums on such liability insurance
when such premiums are due, then the Beneficiary may have such liability
insurance written or renewed, and may pay the premiums, for the account of the
Trustor.
 
4

--------------------------------------------------------------------------------


 
5.     Reserves for Taxes and Insurance. The Trustor shall, if requested by the
Beneficiary, pay to the Beneficiary, at the time of and in addition to the
scheduled installments of principal and/or interest due under the Liabilities, a
sum equal to (a) the amount estimated by the Beneficiary to be sufficient to
enable the Beneficiary to pay, at least thirty (30) days before they become due
and payable, all taxes, assessments and other similar charges levied against the
Premises, plus (b) the amount of the annual premiums on any policies of
insurance required to be carried by the Trustor, divided by (c) the number of
installments due each year ((a) and (b) are collectively referred to as the
"Charges"). Upon notice at any time, the Trustor will, within ten (10) days,
deposit such additional sum as may be required for the payment of increased
Charges. These sums may be commingled with the general funds of the Beneficiary
and no interest shall be payable on them, nor shall these sums be deemed to be
held in trust for the benefit of the Trustor. Notwithstanding payment of any
sums by the Trustor to the Beneficiary under the terms of this Section, the
Beneficiary shall have no obligation to pay any Charges. The obligation of the
Trustor to pay the Charges is not affected or modified by the arrangements set
out in this Section. Payment by the Beneficiary on any one or more occasions of
all or any part of the Charges shall not be construed as obligating it to pay
any Charges on any other occasion. If the Beneficiary elects to pay any Charge,
it shall not be required to do so at any time prior to the date on which
penalties, interest or collection fees begin to accrue. If the Beneficiary
elects to pay any premium on any policy of insurance required to be carried by
the Trustor, it may do so at any time prior to the cancellation of the policy.


In the event of the sale of the Premises by power of sale, or of the foreclosure
of this Deed of Trust as a mortgage, any of the moneys then remaining on deposit
with the Beneficiary or its agent shall be applied against the Liabilities prior
to the commencement of such sale or such foreclosure proceedings. Any default by
the Trustor in the performance of the provisions of this Section shall
constitute a default under this Deed of Trust.


6.     Waste, Abandonment. The Trustor shall not abandon the Premises, commit or
permit waste on the Premises, or do any other act causing the Premises to become
less valuable. The Trustor will keep the Premises in good order and repair and
in compliance in all material respects with any law, regulation, ordinance or
contract affecting the Premises and, from time to time, will make all needful
and proper replacements so that all fixtures, improvements and Equipment will at
all times be in good condition, fit and proper for their respective purposes.
Without limitation of the foregoing, nonpayment of the Charges shall constitute
waste. Should the Trustor fail to effect any necessary repairs, the Beneficiary
may, at its option and at the expense of the Trustor, make the repairs for the
account of the Trustor. The Trustor shall use and maintain the Premises in
conformance with all applicable laws, ordinances and regulations. The
Beneficiary and/or the Trustee, or their authorized agents, shall have the right
to enter upon and inspect the Premises at all reasonable times. The Trustor
unconditionally agrees to timely pay all fees with respect to inspections of the
Premises.


7.     Alterations, Removal. No building, structure, improvement, fixture,
personal property or Equipment constituting any part of the Premises shall be
removed, demolished or substantially altered without the prior written consent
of the Beneficiary.


8.     Payment of Other Obligations. The Trustor shall also pay all other
obligations which may become liens or charges against the Premises for any
present or future repairs or improvements made on the Premises, or for any other
goods, services, or utilities furnished to the Premises and shall not permit any
lien or charge of any kind securing the repayment of borrowed funds (including
the deferred purchase price for any property) to accrue and remain outstanding
against the Premises.


9.     Assignment of Leases and Rents. As additional security for the
Liabilities, the Trustor, by executing and delivering this Deed of Trust,
absolutely, unconditionally, irrevocably and immediately assigns, grants,
conveys and sets over unto the Beneficiary all of the Trustor's right, title and
interest in and to all Leases and Rents. Copies of existing Leases and Lease
amendments have been delivered to the Beneficiary. The Trustor will provide
copies of any future Leases and Lease amendments to the Beneficiary.


Subject to the license granted to the Trustor below, the Beneficiary shall have
the complete right and authority, at any time from and after the occurrence of
any default in the payment or performance of any of the Liabilities or the
occurrence of any default under this Deed of Trust, to collect and receive the
Rents. For this purpose, the Beneficiary is hereby given and granted the
following rights, powers and authority: (a) the Beneficiary may send notices to
any and all tenants of the Premises advising them of this assignment and
directing all the Rents to be paid directly to the Beneficiary or the
Beneficiary's agent; (b) the Beneficiary may (i) enter upon and take possession
of the Premises, (ii) demand, collect and receive from the tenants (or from any
other persons liable therefor) all of the Rents, (iii) institute and carry on
all legal proceedings necessary for the protection of the Premises, including
such proceedings as may be necessary to recover possession of the Premises and
collect the Rents, (iv) remove any tenant or other persons from the Premises,
(v) enter upon the Premises to maintain the Premises and keep the same in
repair, and pay the costs thereof and of all services of all employees,
including their equipment, and of all continuing costs and expenses of
maintaining the Premises in proper repair and condition and (vi) pay all taxes,
assessments and water utilities and the premiums on fire and other insurance
effected by the Beneficiary on the Premises; (c) the Beneficiary may do any and
all things necessary or advisable to execute and comply with all applicable
laws, rules, orders, ordinances and requirements of all governmental agencies;
(d) the Beneficiary may (i) rent or lease the whole or any part of the Premises
for such term or terms and on such conditions as the Beneficiary may deem
appropriate, (ii) modify, terminate or accept the surrender of any Leases and/or
(iii) waive, release, discharge or compromise any Rents or any obligations of
any of the tenants under any Leases; (e) the Beneficiary may make any payment,
including necessary costs, expenses and reasonable attorneys' fees and court
costs, or perform any action, required of the Trustor under any Lease, without
releasing the Trustor from the obligation to do so and without notice to or
demand on the Trustor; (f) the Beneficiary may engage such agent or agents as
the Beneficiary may deem appropriate, either in the Beneficiary's name or in the
Trustor's name, to rent and manage the Premises, including the collection and
application of the Rents; and (g) the Beneficiary may do all such other things
and acts with respect to the Premises, the Leases and the Rents as the
Beneficiary may deem appropriate and may act exclusively and solely in the place
and stead of the Trustor. The Beneficiary has all of the powers of the Trustor
for the purposes stated above. The Beneficiary shall not be required to do any
of the foregoing acts or things and the fact that the Beneficiary shall have
performed one or more of the foregoing acts or things shall not require the
Beneficiary to do any other specific act or thing. The foregoing rights and
remedies of the Beneficiary are in addition to and not in limitation of the
rights and remedies of the Trustee and/or the Beneficiary at law, in equity,
under this Deed of Trust or under any of the other Related Documents. The
exercise by the Beneficiary of any of the foregoing rights and remedies shall
not constitute a cure or waiver of any default in the payment or performance of
any of the Liabilities or of any default under this Deed of Trust.


5

--------------------------------------------------------------------------------


 
Any Rents received by the Beneficiary shall be applied against the Liabilities
in such order or manner as the Beneficiary shall elect in its sole discretion.


The Trustor hereby irrevocably authorizes and directs the tenants under the
Leases to pay the Rents to the Beneficiary upon written demand by the
Beneficiary, without further consent of the Trustor. The tenants may rely upon
any written statement delivered by the Beneficiary to the tenants. Any such
payment to the Beneficiary shall constitute payment to the Trustor under the
Leases. The provisions of this paragraph are intended solely for the benefit of
the tenants and shall never inure to the benefit of the Trustor or any person
claiming through or under the Trustor, other than a tenant who has not received
such notice. This assignment is not contingent upon any notice or demand by the
Beneficiary to the tenants.


This assignment shall not, prior to entry upon and taking possession of the
Premises by the Beneficiary, be deemed to constitute the Beneficiary a
"mortgagee in possession", nor obligate the Beneficiary to: (a) appear in or
defend any proceedings relating to any of the Leases, the Rents or to the
Premises; (b) take any action hereunder; (c) expend any money, incur any expense
or perform any obligation or liability under the Leases; or (d) assume any
obligation for any deposits delivered to the Trustor by any tenant and not
delivered to the Beneficiary.


The Trustor consents to the appointment of a receiver for the Premises, without
notice, if this is believed necessary or desirable by the Beneficiary.


The Rents constitute cash collateral as defined under federal bankruptcy law.


This assignment shall continue to be operative during the exercise of any power
of sale, during any foreclosure or other proceeding taken to enforce this Deed
of Trust and during any redemption period.


Until the occurrence of any default in the payment or performance of any of the
Liabilities or the occurrence of a default under this Deed of Trust or under any
loan papers related to the Liabilities the Trustor shall have a license, subject
to the other covenants of the Trustor set forth in this assignment, to (a)
remain in possession and control of the Premises, (b) operate and manage the
Premises and (c) collect the Rents; provided that the granting of such license
shall not constitute the Beneficiary's consent to the use of cash collateral in
any bankruptcy proceedings. The foregoing license shall automatically and
immediately terminate, without notice to the Trustor, upon the occurrence of any
default in the payment or performance of any of the Liabilities or upon the
occurrence of any default under this Deed of Trust or under any loan papers
related to the Liabilities. Thereafter, the Trustor shall promptly pay or
otherwise deliver to the Beneficiary all Rents that the Trustor may receive, and
the Trustor shall hold such Rents in trust for the benefit of the Beneficiary
until so paid or delivered to the Beneficiary.


6

--------------------------------------------------------------------------------


 
The Trustor covenants, represents and warrants to the Beneficiary that the
following statements are true and will remain true until the Deed of Trust is
terminated and the Liabilities are paid in full:


(i)       The Trustor will fulfill and perform its obligations under all the
Leases and give the Beneficiary prompt notice of any default in the performance
of the terms and conditions of the Leases by either the Trustor or the tenant,
together with copies of notices sent or received by the Trustor in connection
with any Lease;


(ii)       Without the prior written consent of the Beneficiary, the Trustor
shall not in any way (a) enter into any new Lease, (b) amend, modify, assign its
interest under, cancel or terminate any Lease, (c) accept a surrender of any
Lease, (d) accept any payment of Rent under any Lease more than thirty (30) days
in advance or (e) waive, release, discharge or compromise any Rent or any of the
tenant's obligations under any Lease, except that the Trustor may increase Lease
rentals without the Beneficiary's consent;


(iii)      The Trustor will appear and defend or prosecute any action growing
out of any Lease at the Trustor's cost and expense;


(iv)      The Beneficiary may, but shall not be required to, make any payment
including necessary costs, expenses and reasonable attorneys' fees and court
costs, or perform any action required of the Trustor under any Lease, without
releasing the Trustor from the obligation to do so and without notice to or
demand on the Trustor. The Trustor will, immediately upon demand, reimburse the
Beneficiary for all such costs, expenses and fees, together with interest at the
highest rate permitted by any instrument evidencing any of the Liabilities, all
of which shall be added to the Liabilities;


(v)       The Trustor has not previously assigned any of its rights under any
Lease. The Trustor has not accepted Rent more than thirty (30) days in advance
of accrual. There is no present default under any Lease by either the Trustor or
any tenant. All existing Leases are in full force and effect and unmodified. To
the best of the Trustor's knowledge, no person or entity is in possession of the
Premises, except pursuant to a valid and fully executed Lease that has been
assigned to the Beneficiary pursuant to this assignment. The Trustor owns the
Leases, is entitled to receive the Rents and has authority to assign the Leases
and the Rents to the Beneficiary as set forth in this assignment. The Trustor
will enforce the tenant's obligations under their respective Leases;


(vi)      The Beneficiary shall not be obligated by this assignment to perform
or discharge any obligation under any Lease; and


(vii)     The Trustor covenants not to execute any other assignment of the
Leases or the Rents as security for any debt without the prior written consent
of the Beneficiary.


10.   Assignment of Interest as Tenant or Purchaser. If the Trustor's interest
in the Premises is that of a tenant or a purchaser, the Trustor also grants,
transfers, conveys and assigns to the Beneficiary and/or the Trustee, as
additional security for the Liabilities, all of the Trustor's right, title and
interest in and to any Leases, land contracts or other agreements by which the
Trustor is leasing or purchasing all or any part of the Premises, including all
modifications, renewals and extensions, and all of the Trustor's right, title
and interest in and to any purchase options contained in any such Leases or
other agreements. The Trustor agrees to pay each installment of rent, principal
and interest required to be paid by it under any such Lease, land contract or
other agreement when each installment becomes due and payable, whether by
acceleration or otherwise. The Trustor further agrees to pay and perform all of
its other obligations under any such Lease, land contract or other agreement.


If the Trustor defaults in the payment of any installment of rent, principal or
interest, or in the payment or performance of any other obligation, under any
such Lease, land contract or other agreement, the Beneficiary shall have the
right, but not the obligation, to pay the installment or installments and to pay
or perform the other obligations on behalf of and at the expense of the Trustor.
If the Beneficiary receives a written notice of the Trustor's default under any
such Lease, land contract or other agreement, the Beneficiary may rely on that
notice as cause to take any action it deems necessary or reasonable to cure the
default, even if the Trustor questions or denies the existence or nature of the
default.


11.   Security Agreement. This Deed of Trust also constitutes a security
agreement within the meaning of the Uniform Commercial Code as is in effect from
time to time in the state in which the Premises is located (the "UCC"). In
addition, to the extent that any Equipment or other personal property, tangible
or intangible, that is included within the definition of the Premises, and all
proceeds, products and supporting obligations of any of the foregoing (the
"Collateral") is not real property but is covered by the UCC, the Trustor grants
to the Beneficiary a security interest in any such Collateral. Accordingly, the
Beneficiary and/or the Trustee shall each have all of the rights and remedies
available to a secured party under the UCC.


7

--------------------------------------------------------------------------------


 
Upon the occurrence of any default under this Deed of Trust, the Beneficiary and
the Trustee shall have, in addition to the remedies provided by this Deed of
Trust, the right to use any method of disposition of collateral authorized by
the UCC with respect to any portion of the Premises subject to the UCC. The
Beneficiary and/or the Trustee shall have the right to require the Trustor to
assemble the Collateral and make it available to the Beneficiary and/or the
Trustee at a place designated by the Beneficiary and/or the Trustee which is
reasonably convenient to both parties, the right to take possession of the
Collateral with or without demand and with or without process of law, and the
right to sell and dispose of the Collateral and distribute the proceeds
according to law. Should a default occur, the Trustor will pay to the
Beneficiary and/or the Trustee all costs reasonably incurred by the Beneficiary
and/or the Trustee for the purpose of enforcing its rights hereunder, to the
extent not prohibited by law, including, without limitation: costs of
foreclosure; costs of obtaining money damages; and a reasonable fee for the
services of internal and outside attorneys employed or engaged by the
Beneficiary and/or the Trustee for any purpose related to this security
agreement, including, without limitation, consultation, drafting documents,
sending notices or instituting, prosecuting or defending litigation or any
proceeding. The Trustor agrees that upon default the Beneficiary and/or the
Trustee may dispose of any of the Collateral in its then present condition, that
the Beneficiary and/or the Trustee has no duty to repair or clean the Collateral
prior to sale, and that the disposal of the Collateral in its present condition
or without repair or clean-up shall not affect the commercial reasonableness of
such sale or disposition. The Beneficiary's and/or the Trustee's compliance with
any applicable state or federal law requirements in connection with the
disposition of the Collateral will not adversely affect the commercial
reasonableness of any sale of the Collateral. In connection with the right of
the Beneficiary and/or the Trustee to take possession of the Collateral, the
Beneficiary and/or the Trustee may, without liability on the part of the
Beneficiary and/or the Trustee, take possession of any other items of property
in or on the Collateral at the time of taking possession and hold them for the
Trustor. If there is any statutory requirement for notice, that requirement
shall be met if the Beneficiary and/or the Trustee sends notice to the Trustor
at least ten (10) days prior to the date of the sale, disposition, or other
event giving rise to the required notice. Upon the request of the Beneficiary
and/or the Trustee, the Trustor shall execute and file such financing statements
or similar records and shall take any other action requested by the Beneficiary
and/or the Trustee to perfect and continue as perfected the Beneficiary's and/or
the Trustee's security interests in the Equipment and other personal property
included in the definition of the Premises. The Trustor shall pay (and shall
reimburse the Beneficiary and/or the Trustee for) all costs, including
attorneys' fees and court costs, of the preparation and filing of any financing
statements and the taking of any such other actions. A carbon, photographic or
other reproduction of this Deed of Trust is sufficient as, and can be filed as,
a financing statement. The Beneficiary and/or the Trustee is irrevocably
appointed the Trustor's attorney-in-fact to execute any financing statement or
similar record on the Trustor's behalf covering the Equipment and other personal
property, tangible or intangible, that is included within the definition of
Premises. Additionally, if permitted by applicable law, the Trustor authorizes
the Beneficiary and/or the Trustee to file one or more financing statements or
similar records related to the security interests created by this Deed of Trust
and further authorizes the Beneficiary and/or the Trustee, instead of the
Trustor, to sign such financing statements or similar records. The Trustor shall
execute and deliver, or cause to be executed and delivered, such other documents
as the Beneficiary and/or the Trustee may from time to time request to perfect
or to further evidence the security interest created in the Collateral by this
Deed of Trust. The Trustor further represents and warrants to the Beneficiary
that (a) its principal residence or chief executive office is at the address
shown above and (b) the Trustor's name as it appears in this Deed of Trust is
identical to the name of the Trustor appearing in the Trustor's organizational
documents, as amended, including trust documents. The Trustor will not, without
the Beneficiary's prior written consent, change (a) the Trustor's name, (b) the
Trustor's business organization, (c) the jurisdiction under which the Trustor's
business organization is formed or organized, or (d) the address of the
Trustor's chief executive office or principal residence or of any additional
places of the Trustor's business.


This Deed of Trust shall be effective as a financing statement filed as a
fixture filing with respect to all fixtures included within the Premises and is
to be filed for record in the real property records in the Office of the County
Clerk for the county or counties where the Premises (including said fixtures)
are situated. This Deed of Trust shall also be effective as a financing
statement covering minerals or the like (including oil and gas) and accounts
subject to Subsection 9.103(e) of the Texas Business and Commerce Code and is to
be filed for record in the real property records of the county where the
Premises are situated. The mailing address of the Trustor and the address of the
Beneficiary from which information concerning the security interest may be
obtained are set forth on the first page of this Deed of Trust.


12.   Reimbursement of Advances. If the Trustor fails to perform any of its
obligations under this Deed of Trust, or if any action or proceeding is
commenced which materially affects the Trustee's or the Beneficiary's interest
in the Premises (including but not limited to a lien priority dispute, eminent
domain, code enforcement, insolvency, bankruptcy or probate proceedings), then
the Beneficiary at its sole option may make appearances, disburse sums and take
any action it deems necessary to protect the Beneficiary's and/or the Trustee's
interests (including but not limited to disbursement of reasonable attorneys'
fees and court costs and entry upon the Premises to make repairs). Any amounts
disbursed shall become additional Liabilities, shall be immediately due and
payable upon notice from the Beneficiary to the Trustor, and shall bear interest
at the highest rate permitted under any of the instruments evidencing any of the
Liabilities. The Beneficiary's rights under this Section shall be in addition to
all other rights and remedies of the Beneficiary and/or the Trustee under this
Deed of Trust and the other Related Documents. Any action taken by the
Beneficiary under this Section shall not be construed as curing any default that
gave rise to such action by the Beneficiary.


8

--------------------------------------------------------------------------------




13.   Due on Transfer. If all or any part of the Premises or any interest in the
Premises is transferred without the Beneficiary's prior written consent, the
Beneficiary may, at its sole option, declare the Liabilities to be immediately
due and payable.


14.   No Additional Lien. The Trustor covenants not to execute any mortgage,
deed of trust, security agreement, assignment of leases and rentals or other
agreement granting a lien against the interest of the Trustor in the Premises
without the prior written consent of the Beneficiary, and then only when the
document granting that lien expressly provides that it shall be subject to the
lien of this Deed of Trust for the full amount secured by this Deed of Trust and
shall also be subject and subordinate to all present and future leases affecting
the Premises.


15.   Eminent Domain. Notwithstanding any taking under the power of eminent
domain, alteration of the grade of any road, alley, or the like, or other injury
or damage to or decrease in value of the Premises by any public or quasi-public
authority or corporation, the Trustor shall continue to pay the Liabilities in
accordance with the terms of the Related Documents. By executing this Deed of
Trust, the Trustor assigns, transfers and conveys the entire proceeds of any
award or payment and any interest to the Beneficiary. The Trustor will notify
the Beneficiary of any action or proceeding related to any taking of all or any
part of the Premises, shall defend that action or proceeding in consultation
with the Beneficiary and shall, if requested by the Beneficiary, deliver to the
Beneficiary all documents and instruments that may be required to allow the
Beneficiary to directly participate in or control such action or proceeding. The
proceeds of any taking or grant in lieu of any taking shall be applied first
toward reimbursement of all costs and expenses of the Beneficiary in collecting
the proceeds, including reasonable attorneys' fees and court costs, and then
toward payment of the Liabilities, whether or not then due or payable, or the
Beneficiary, at its option, may apply the proceeds, or any part, to the
alteration, restoration or rebuilding of the Premises.


16.   Environmental Provisions. As used herein: the term "Hazardous Substance"
shall mean any substance, material, or waste that is (a) included within the
definitions of "hazardous substances," "hazardous materials," "hazardous waste,"
"toxic substances," "toxic materials," "toxic waste," or words of similar import
in any Environmental Law, (b) listed as hazardous substances by the United
States Department of Transportation or by the Environmental Protection Agency,
or (c) petroleum, petroleum-related, or a petroleum by-product, asbestos or
asbestos-containing material, polychlorinated biphenyls, flammable, explosive,
radioactive, freon gas, radon, or a pesticide, herbicide, or any other
agricultural chemical. The term "Environmental Law" shall mean any federal,
state or local law, rule, regulation, decision, policy or guideline, pertaining
to Hazardous Substances, or protection of the environment, and all present and
future amendments thereto. Except as disclosed in writing by the Trustor to the
Beneficiary, the Trustor represents and warrants to the Beneficiary that (i)
neither the Premises nor the Trustor are in violation of any Environmental Law
applicable to the Premises, or are subject to any existing, pending or
threatened governmental investigation pertaining to the Premises, or are subject
to any remedial obligation or lien under or in connection with any Environmental
Law, (ii) the Trustor has no actual knowledge or notice of the presence or
release of Hazardous Substances in, on or around any part of the Premises or the
soil, groundwater or soil vapor on or under the Premises, or the migration of
any Hazardous Substance, from or to any other property in the vicinity of the
Premises, and (iii) the Trustor's intended future use of the Premises will not
result in the release of any Hazardous Substance in, on or around any part of
the Premises or in the soil, groundwater or soil vapor on or under the Premises,
or the migration of any Hazardous Substance from or to any other property in the
vicinity of the Premises.


The Trustor shall neither use nor permit any third party to use, generate,
manufacture, produce, store, or release, on, under or about the Premises, or
transfer to or from the Premises, any Hazardous Substance, except in compliance
with all Environmental Laws, and shall otherwise comply, at the Trustor's sole
expense and responsibility, with all Environmental Laws, provided that if any
such occurrence shall nevertheless happen, the Trustor shall promptly remedy
such condition, at its sole expense and responsibility. The Trustor shall not
permit any environmental liens to be placed on any portion of the Premises. The
Trustor shall promptly notify the Beneficiary in writing if (a) any of the
representations and warranties herein are no longer accurate, (b) there may be
any Hazardous Substance in, on or around the Premises or the soil, groundwater
or soil vapor on or under the Premises, or (c) any violation of any
Environmental Law on or affecting or otherwise in respect of the Premises has
occurred. The Beneficiary and its agents shall have the right, and are hereby
authorized, at any reasonable time to enter upon the Premises for the purposes
of observing the Premises, taking and removing soil or groundwater samples, and
conducting tests and/or site assessments on the Premises, or taking such other
actions as the Beneficiary deems necessary or advisable to cleanup, remove,
resolve, or minimize the impact of, or otherwise deal with, any Hazardous
Substances on or affecting the Premises following receipt of any notice from any
person or entity asserting the existence or possible existence of any Hazardous
Substances pertaining to the Premises, that, if true, could jeopardize the
Beneficiary's security for the Liabilities. All reasonable costs and expenses
paid or incurred by the Beneficiary in the exercise of any such rights shall be
secured hereby and shall be payable by the Trustor upon demand.


9

--------------------------------------------------------------------------------


 
The Trustor shall indemnify and hold the Beneficiary harmless from, for and
against any and all actions, causes of action, claims, liabilities, damages
(including foreseeable and unforeseeable consequential damages), losses, fines,
penalties, judgments, awards, settlements, and costs and expenses (including,
without limitation, reasonable attorneys' fees, experts', engineers' and
consultants' fees, and costs and expenses of investigation, testing, remediation
and dispute resolution) (collectively referred to as "Environmental Costs") that
directly or indirectly arise out of or relate in any way to: (a) Any
investigation, cleanup, removal, remediation, or restoration work of site
conditions of the Premises relating to Hazardous Substances; (b) Any resulting
damages, harm, or injuries to the person or property of any third parties or to
any natural resources involving Hazardous Substances relating to the Premises;
(c) Any actual or alleged past or present disposal, generation, manufacture,
presence, processing, production, release, storage, transportation, treatment,
or use of any Hazardous Substance on, under, or about the Premises; (d) Any
actual or alleged past or present violation of any Environmental Law relating to
the Premises; (e) Any lien on any part of the Premises under any Environmental
Law; or (f) Breach of any representation or warranty by or covenant of the
Trustor herein. Notwithstanding anything contained herein to the contrary, the
foregoing indemnity shall not apply to (i) matters resulting from the gross
negligence or willful misconduct of the Beneficiary, or (ii) matters resulting
solely from the actions of the Beneficiary taken after the Beneficiary has taken
title to, or exclusive possession of the Premises, provided that, in both cases,
such matters shall not arise from or be accumulated with any condition of the
Premises, which condition was not caused by the Beneficiary. The foregoing
indemnity is expressly intended to include, and does include, any Environmental
Costs arising as a result of any strict liability imposed or threatened to be
imposed on the Beneficiary in connection with any of the indemnified matters
described in this Section or arising as a result of the negligence of the
Beneficiary in connection with such matters. This indemnity shall continue in
full force and effect and shall survive the payment and performance of the
Liabilities, the release of record of the lien, or any foreclosure (or action in
lieu thereof), of this Mortgage, the exercise by the Beneficiary of any other
remedy under this Mortgage or any other document or instrument evidencing or
securing the Liabilities, and any suit, proceeding or judgment against the
Trustor by the Beneficiary hereon.


17.   Events of Default; Remedies. If any of the Liabilities are not paid at
maturity, whether by acceleration or otherwise, or if a default occurs by anyone
under the terms of this Deed of Trust, or any Related Documents, then the
Beneficiary and/or the Trustee may exercise all of the rights, powers and
remedies expressly or impliedly conferred on or reserved to them under this Deed
of Trust or any other Related Document, or now or later existing at law or in
equity, including without limitation the following: (i) the Beneficiary may
declare the Liabilities to be immediately due, (ii) the Beneficiary and/or the
Trustee may proceed at law or in equity to collect the Liabilities, sell the
Premises by power of sale, foreclose this Deed of Trust as a mortgage or
otherwise pursue any of their rights or remedies available at law, in equity,
pursuant to this Deed of Trust or pursuant to any of the other Related Documents
and (iii) the Beneficiary and/or the Trustee may exercise any of their rights,
powers or remedies pursuant to the UCC. The Beneficiary, shall be entitled to
the appointment of a receiver for the Premises as a matter of right and without
notice (without regard to the value of the Premises) and the Trustor
specifically consents to that appointment without notice. Without limitation,
the receiver shall have the power to protect and preserve the Premises, operate
the Premises prior to and during any foreclosure proceedings, to collect the
Rents and apply the proceeds, over and above the costs of the receivership, to
the Liabilities. The receiver shall serve without bond, if permitted by law.


Upon the occurrence of a default hereunder, the Trustee, his successor or
substitute, is authorized and empowered and it shall be the Trustee's special
duty at the request of the Beneficiary to sell the Premises or any part thereof
in accordance with the procedures and requirements of Texas Property Code
§51.002 as then existing. After each sale, the Trustee shall make to the
purchaser or purchasers at such sale good and sufficient conveyances in the name
of the Trustor, conveying the property so sold to the purchaser or purchasers in
fee simple with general warranty of title, and shall receive the proceeds of
said sale or sales and apply the same as herein provided. Any and all statements
of fact or other recitals made in any deed or deeds given by the Trustee or any
successor or substitute appointed hereunder related to the Liabilities or the
exercise of rights and remedies by the Beneficiary hereunder, or as to the
refusal, failure or inability to act of the Trustee or any substitute or
successor, shall be taken as prima facie evidence of the truth of the facts so
stated and recited. The Trustee, his successor or substitute, may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale held by the Trustee, including, without limitation, the
posting of notices and the conducting of sales, but in the name and on behalf of
the Trustee, his successor or substitute.


The proceeds of any sale of the Premises, whether by power of sale or
foreclosure, shall be retained by the Beneficiary, up to the amount due on the
Liabilities, including costs of sale and any environmental remediation or other
costs and expenses incurred by the Beneficiary and/or the Trustee in connection
with the Liabilities and/or the Premises, including without limitation,
attorneys' fees and court costs. By executing this Deed of Trust, the Trustor
waives, in the event of a sale of the Premises by power of sale, a foreclosure
of this Deed of Trust as a mortgage or the enforcement by the Beneficiary and/or
the Trustee of any other rights and remedies in this Deed of Trust, any right
otherwise available in respect to marshalling of assets which secure the
Liabilities or to require the Beneficiary or the Trustee to pursue their
remedies against any other such assets. The Trustor waives all errors and
imperfections in any proceedings instituted by the Beneficiary and/or the
Trustee to enforce any of their rights and remedies. The exercise of any one
right or remedy by the Beneficiary and/or the Trustee under this Deed of Trust
or any of the other Related Documents shall not impair or waive the
Beneficiary's and/or the Trustee's right to exercise any other rights or
remedies available to either of them at law, in equity, under this Deed of Trust
or under any of the other Related Documents, all such rights and remedies being
cumulative. All fees, costs and expenses incurred by the Beneficiary and/or the
Trustee in pursuing or enforcing their rights and remedies at law, in equity,
under this Deed of Trust or under any of the other Related Documents, whether or
not a lawsuit or legal action is filed, including attorneys' and paralegals'
fees, shall be payable by the Trustor to the Beneficiary on demand and shall be
secured by this Deed of Trust.


10

--------------------------------------------------------------------------------


 
18.   Pledge. If the Trustor is not liable for all or any part of the
Liabilities, then the Trustor agrees that:


1.
If any moneys become available from any source other than the Premises that the
Beneficiary can apply to the Liabilities, the Beneficiary may apply them in any
manner it chooses, including but not limited to applying them against
obligations, indebtedness or liabilities which are not secured by this Deed of
Trust.

2.
The Beneficiary may take any action against the Borrower, the Premises or any
other collateral for the Liabilities, or any other person or entity liable for
any of the Liabilities.

3.
The Beneficiary may release the Borrower or anyone else from the Liabilities,
either in whole or in part, or release the Premises in whole or in part or any
other collateral for the Liabilities, and need not perfect a security interest
in the Premises or any other collateral for the Liabilities.

4.
The Beneficiary does not have to exercise any rights that it has against the
Borrower or anyone else, or make any effort to realize on the Premises or any
other collateral for the Liabilities, or exercise any right of setoff.

5.
Without notice or demand and without affecting the Trustor's obligations
hereunder, from time to time, the Beneficiary is authorized to: (a) renew,
modify, compromise, rearrange, restate, consolidate, extend, accelerate or
otherwise change the time for payment of, or otherwise change the terms of the
Liabilities or any part thereof, including increasing or decreasing the rate of
interest thereon; (b) release, substitute or add any one or more sureties,
endorsers, or guarantors; (c) take and hold other collateral for the payment of
the Liabilities, and enforce, exchange, substitute, subordinate, impair, waive
or release any such collateral; (d) proceed against the Premises or any other
collateral for the Liabilities and direct the order or manner of sale as the
Beneficiary in its discretion may determine; and (e) apply any and all payments
received by the Beneficiary in connection with the Liabilities, or recoveries
from the Premises or any other collateral for the Liabilities, in such order or
manner as the Beneficiary in its discretion may determine.

6.
The Trustor's obligations hereunder shall not be released, diminished or
affected by (a) any act or omission of the Beneficiary, (b) the voluntary or
involuntary liquidation, sale or other disposition of all or substantially all
of the assets of the Borrower, or any receivership, insolvency, bankruptcy,
reorganization, or other similar proceedings affecting the Borrower or any of
its assets or any other obligor on the Liabilities or that obligor's assets, (c)
any change in the composition or structure of the Borrower or any other obligor
on the Liabilities, including a merger or consolidation with any other person or
entity, or (d) any payments made upon the Liabilities.

7.
The Trustor expressly consents to any impairment of any other collateral for the
Liabilities, including, but not limited to, failure to perfect a security
interest and release of any other collateral for the Liabilities and any such
impairment or release shall not affect the Trustor's obligations hereunder.

8.
The Trustor waives and agrees not to enforce any rights of subrogation,
contribution or indemnification that it may have against the Borrower, any
person or entity liable on the Liabilities, or the Premises, until the Borrower
and the Trustor have fully performed all their obligations to the Beneficiary,
even if those obligations are not covered by this Deed of Trust.

9.
The Trustor waives (a) to the extent not prohibited by applicable law, all
rights and benefits under any laws or statutes regarding sureties, as may be
amended, (b) any right the Trustor may have to receive notice of the following
matters before the Beneficiary enforces any of its rights: (i) the Beneficiary's
acceptance of this Deed of Trust, (ii) incurrence or acquisition of any
Liabilities, any credit that the Beneficiary extends to the Borrower, (iii) the
Borrower's default, (iv) any demand,  intent to accelerate, diligence,
presentment, dishonor and protest, or (v) any action that the Beneficiary takes
regarding the Borrower, anyone else, any other collateral for the Liabilities,
or any of the Liabilities, which it might be entitled to by law or under any
other agreement, (c) any right it may have to require the Beneficiary to proceed
against the Borrower, any guarantor or other obligor on the Liabilities, the
Premises or any other collateral for the Liabilities, or pursue any remedy in
the Beneficiary's power to pursue, (d) any defense based on any claim that the
Trustor's obligations exceed or are more burdensome than those of the Borrower,
(e) the benefit of any statute of limitations affecting the Trustor's
obligations hereunder or the enforcement hereof, (f) any defense arising by
reason of any disability or other defense of the Borrower or by reason of the
cessation from any cause whatsoever (other than payment in full) of the
obligation of the Borrower for the Liabilities, and (g) any defense based on or
arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. The Beneficiary may waive
or delay enforcing any of its rights without losing them. Any waiver affects
only the specific terms and time period stated in the waiver.



11

--------------------------------------------------------------------------------


 
10.
The Trustor agrees that to the extent any payment or transfer is received by the
Beneficiary in connection with the Liabilities, and all or any part of such
payment or transfer is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be transferred or repaid by the
Beneficiary or paid over to a trustee, receiver or any other person or entity,
whether under any bankruptcy act or otherwise (any of those payments or
transfers is hereinafter referred to as a "Preferential Payment"), then this
Deed of Trust shall continue to be effective or shall be reinstated, as the case
may be, even if all Liabilities have been paid in full, and whether or not the
Beneficiary is in possession of this Deed of Trust or whether this Deed of Trust
has been marked paid, cancelled, released or returned to the Trustor, and, to
the extent of the payment or repayment or other transfer by the Beneficiary, the
Liabilities or part intended to be satisfied by the Preferential Payment shall
be revived and continued in full force and effect as if the Preferential Payment
had not been made. If this Deed of Trust must be reinstated, the Trustor agrees
to execute and deliver to the Beneficiary any new deeds of trust and agreements,
if necessary or if requested by the Beneficiary, in form and substance
acceptable to the Beneficiary, covering the Premises.

11.
The Trustor agrees to fully cooperate with the Beneficiary and not to delay,
impede or otherwise interfere with the efforts of the Beneficiary to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Beneficiary's collateral free and clear of all liens.

12.
The Trustor has (a) without reliance on the Beneficiary or any information
received from the Trustor and based upon the records and information the Trustor
deems appropriate, made an independent investigation of the Borrower, the
Borrower's business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances that may bear upon those transactions, the
Borrower or the obligations, liabilities and risks undertaken pursuant to this
agreement; (b) adequate means to obtain from the Borrower on a continuing basis
information concerning the Borrower and the Beneficiary has no duty to provide
any information concerning the Borrower or other obligor on the Liabilities to
the Trustor; (c) full and complete access to the Borrower and any and all
records relating to any Liabilities now or in the future owing by the Borrower;
(d) not relied and will not rely upon any representations or warranties of the
Trustor not embodied in this agreement or any acts taken by the Trustor prior to
or after the execution or other authentication and delivery of this agreement
(including but not limited to any review by the Trustor of the business, assets,
operations, prospects and condition, financial or otherwise, of the Borrower);
and (e) determined that the Trustor will receive benefit, directly or
indirectly, and has or will receive fair and reasonably equivalent value, for
the execution and delivery of this agreement and the rights provided to the
Beneficiary. By entering into this agreement, the Trustor does not intend: (i)
to incur or believe that the Trustor will incur debts that would be beyond the
Trustor's ability to pay as those debts mature; or (ii) to hinder, delay or
defraud any creditor of the Trustor. The Trustor is neither engaged in nor about
to engage in any business or transaction for which the remaining assets of the
Trustor are unreasonably small in relation to the business or transaction, and
any property remaining with the Trustor after the execution or other
authentication of this agreement is not unreasonably small capital.

13.
Without limiting any foregoing waiver, consent or agreement, the Trustor further
waives all rights, if any, of the Trustor under Rule 31, Texas Rules of Civil
Procedure, or Chapter 34 of the Texas Business and Commerce Code, or Section
17.001 of the Texas Civil Practice and Remedies Code; and (i) to the extent the
Trustor is subject to the Texas Revised Partnership Act ("TRPA") or Section
152.306 of the Texas Business Organizations Code ("BOC"), compliance by the
Trustor with Section 3.05(d) of TRPA and Section 152.306(b) of BOC.



19.   Representations by the Trustor. Each Trustor represents that: (a) it owns
the Premises in fee title subject only to the Permitted Encumbrances; (b) the
execution and delivery of this Deed of Trust and the performance of the
obligations it imposes do not violate any law, conflict with any agreement by
which it is bound or require the consent or approval of any governmental
authority or any third party; (c) this Deed of Trust is a valid and binding
agreement enforceable according to its terms; (d) any balance sheets, profit and
loss statements, and other financial statements furnished to the Beneficiary in
connection with the Liabilities are accurate and fairly reflect the financial
condition of the organizations and persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not changed materially and adversely since those dates; (e) it
shall not permit any proceedings in foreclosure or otherwise that would affect
the Premises, and (f) no portion of the Premises is being used as the Trustor's
business or residential homestead. Each Trustor, other than a natural person,
further represents that: (i) it is duly organized, validly existing and in good
standing under the laws of the state where it is organized and in good standing
in each state where it is doing business; and (ii) the execution and delivery of
this Deed of Trust and the performance of the obligations it imposes (A) are
within its powers and have been duly authorized by all necessary action of its
governing body and (B) do not contravene the terms of its articles of
incorporation or organization, its by-laws, or any partnership, operating or
other agreement governing its affairs.


20.   Notice. Any notices and demands under or related to this Deed of Trust
shall be in writing and delivered to the intended party at its address stated
herein, and if to the Beneficiary, at its main office if no other address of the
Beneficiary is specified herein, by one of the following means: (a) by hand; (b)
by a nationally recognized overnight courier service; or (c) by certified mail,
postage prepaid, with return receipt requested. Notice shall be deemed given:
(a) upon receipt if delivered by hand; (b) on the Delivery Day after the day of
deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. "Delivery Day" means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision. This notice provision shall be
inapplicable to any judicial or non-judicial proceeding where state law governs
the manner and timing of notices in foreclosure or receivership proceedings.


12

--------------------------------------------------------------------------------


 
21.   Miscellaneous. If any provision of this Deed of Trust is in conflict with
any statute or rule of law or is otherwise unenforceable for any reason
whatsoever, then that provision is null and void to the extent of the conflict
or unenforceability and shall be severed from but shall not invalidate any other
provision of this Deed of Trust. No waiver by the Beneficiary or the Trustee of
any right or remedy granted or failure to insist on strict performance by the
Trustor waives any other right or remedy of the Beneficiary and/or the Trustee
or waives or bars the subsequent exercise of the same right or remedy by the
Beneficiary and/or the Trustee for any subsequent default by the Trustor. All
rights and remedies of the Beneficiary and the Trustee are cumulative. These
promises and agreements bind and these rights benefit the parties and their
respective successors and assigns. If there is more than one Trustor, the
obligations under this Deed of Trust are joint and several and their agreements,
representations, warranties and covenants shall be individual, joint and
several. The Trustor agrees that the Beneficiary may at any time sell or
transfer interests in all or any part of the Liabilities to one or more
purchasers whether or not related to the Beneficiary.


This Deed of Trust and the Related Documents constitute the entire understanding
of the parties hereto and may not be amended or altered except by a written
instrument that has been signed by the party(ies) against which enforcement of
the amendment or alteration is sought.


Captions in this Deed of Trust are for convenience of reference only and do not
limit the provisions of this Deed of Trust.


Time is of the essence in this Deed of Trust.


There shall be no merger of the estate or interest created by this Deed of Trust
with any other estate or interest in the Premises at any time held by or for the
benefit of the Beneficiary, in any capacity, without the written consent of the
Beneficiary.


The Beneficiary, at its option, from time to time, and more than once, may
appoint in writing a successor or substitute trustee, with or without cause,
including the resignation, absence, death, inability, refusal or failure to act
of the Trustee. The successor or substitute trustee may be appointed without
ever requiring the resignation of the former trustee and without any formality
except for the execution and acknowledgment of the appointment by the
Beneficiary of this Deed of Trust. The successor or substitute trustee shall
then succeed to all rights, obligations, and duties of the Trustee. If the
Beneficiary is a national banking association or corporation and such
appointment is executed on its behalf by an officer of such national banking
association or corporation, such appointment shall be conclusively presumed to
be executed with authority and shall be valid and sufficient without proof of
any action by the board of directors or any superior officer of the association
or corporation. The Trustee shall not be liable for any error or judgment or act
done by the Trustee in good faith, or be otherwise responsible or accountable
under any circumstances whatsoever (including, without limitation, the Trustee's
negligence) except for the Trustee's gross negligence or willful misconduct. The
Trustee shall have the right to rely on any instrument, document or signature
authorizing or supporting any action taken or proposed to be taken by him
hereunder, believed by him in good faith to be genuine.


22.   Governing Law and Venue. This Deed of Trust shall be governed by and
construed in accordance with the laws of the State of Texas (without giving
effect to its laws of conflicts); provided, however, that if the real estate
that is the subject of this Deed of Trust is located in another state, the laws
of such other state shall govern the validity, enforceability, perfection,
priority, construction, effect, enforcement and remedies with respect to this
Deed of Trust, but nothing herein shall be construed to provide that the laws of
any state other than the State of Texas shall apply to the obligations and
indebtedness secured by this Deed of Trust. The Trustor agrees that any legal
action or proceeding with respect to any of its obligations under this Deed of
Trust may be brought by the Beneficiary in any state or federal court located in
the State of Texas, as the Beneficiary in its sole discretion may elect. By the
execution and delivery of this Deed of Trust, the Trustor submits to and
accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Trustor
waives any claim that the State of Texas is not a convenient forum or the proper
venue for any such suit, action or proceeding.


13

--------------------------------------------------------------------------------


 
23.   Indemnification. In addition to the indemnification provisions described
in the Section captioned "Environmental Provisions" of this Deed of Trust, the
Trustor agrees to indemnify, defend and hold the Beneficiary, its parent
companies, subsidiaries, affiliates, their respective successors and assigns and
each of their respective shareholders, directors, officers, employees and agents
(collectively the "Indemnified Persons") harmless from and against any and all
loss, liability, obligation, damage, penalty, judgment, claim, deficiency,
expense, interest, penalties, attorneys' fees (including the fees and expenses
of attorneys engaged by the Indemnified Person at the Indemnified Person's
reasonable discretion) and amounts paid in settlement ("Claims") to which any
Indemnified Person may become subject arising out of or relating to this
agreement or the Collateral, except to the limited extent that the Claims are
proximately caused by the Indemnified Person's gross negligence or willful
misconduct. The indemnification provided for in this Section shall survive the
termination of this agreement and shall not be affected by the presence, absence
or amount of or the payment or nonpayment of any claim, under, any insurance.


The Trustor's indemnity obligations under this Section shall not in any way be
affected by the presence or absence of covering insurance, or by the amount of
such insurance or by the failure or refusal of any insurance carrier to perform
any obligation on its part under any insurance policy or policies affecting the
Trustor's assets or the Trustor's business activities. Should any Claim be made
or brought against any Indemnified Person by reason of any event as to which
Trustor's indemnification obligations apply, then, upon any Indemnified Person's
demand, the Trustor, at its sole cost and expense, shall defend such Claim in
the Trustor's name, if necessary, by the attorneys for the Trustor's insurance
carrier (if such Claim is covered by insurance), or otherwise by such attorneys
as any Indemnified Person shall approve. Any Indemnified Person may also engage
its own attorneys at its reasonable discretion to defend the Indemnified Person
and to assist in its defense and the Trustor agrees to pay the fees and
disbursements of such attorneys.


WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF TRUSTOR AND TRUSTOR
AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON
WITH RESPECT TO CLAIMS, OBLIGATIONS, DAMAGES, LOSSES, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS' FEES), DEMANDS, LIABILITIES,
PENALTIES, FINES AND FORFEITURES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PERSON.


24.   Information Waiver. The Trustor agrees that the Beneficiary may provide
any information or knowledge the Beneficiary may have about the Trustor or about
any matter relating to this Deed of Trust or the Related Documents to JPMorgan
Chase & Co., or any of its subsidiaries or affiliates or their successors, or to
any one or more purchasers or potential purchasers of all or any part of the
Liabilities and/or the Related Documents.




(This space intentionally left blank)
 
14

--------------------------------------------------------------------------------


 
25.   WAIVER OF SPECIAL DAMAGES. THE TRUSTOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BENEFICIARY IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.


26.   JURY WAIVER. THE TRUSTOR AND THE BENEFICIARY (BY THEIR ACCEPTANCE HEREOF)
HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT,
TORT, OR OTHERWISE) BETWEEN THE TRUSTOR AND THE BENEFICIARY ARISING OUT OF OR IN
ANY WAY RELATED TO THIS DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
BENEFICIARY TO PROVIDE THE FINANCING DESCRIBED HEREIN.


THIS AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
        THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



  Trustor:               The Leather Factory, L.P.               By: The Leather
Factory, Inc.                 By:
 
                 
Ron Morgan      
CEO and President
     
Printed Name
Title



The Beneficiary is executing this agreement for the purpose of acknowledging and
agreeing to the foregoing Jury Waiver, the notice given under §26.02 of the
Texas Business and Commerce Code and the Beneficiary's failure to execute or
authenticate this agreement will not invalidate this agreement.
 

Beneficiary:             JPMorgan Chase Bank, N.A.             By:
 
             
Printed Name
 Title
 

 
15

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT



State of
 
)
   
) ss
County of
 
)



The foregoing instrument was acknowledged before me on
 
, 20
 
, by
 
              .
 
     

 
Given under my hand and notarial seal this
 
day of
 
, 20
 
.



My Commission Expires:
 
 
 
 
     
Notary Public, State of
 
     
 
 
     
Notary's Printed Name:
 








State of
 
)
   
) ss
County of
 
)



The foregoing instrument was acknowledged before me on
 
, 20
 
, by
 
              .
 
     

 
Given under my hand and notarial seal this
 
day of
 
, 20
 
.



My Commission Expires:
 
 
 
 
     
Notary Public, State of
 
     
 
 
     
Notary's Printed Name:
 

 



--------------------------------------------------------------------------------